Citation Nr: 0520573	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected human immunodeficiency virus (HIV) 
infection, currently evaluated as thirty (30) percent 
disabling. 


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to November 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for HIV 
infection.  Appeal to the Board was perfected with respect to 
this matter.  In January 2001 and July 2004, the Board 
remanded the claim for further development.  The remand 
directives having been completed, the claim is again before 
the Board for appellate adjudication.  

In a September 1999 statement, the veteran withdrew his prior 
request for a Board hearing on the claim, as stated in VA 
Form 9.  


FINDINGS OF FACT

1.  HIV-related illness is manifested by no more than 
symptomatology commensurate to a 30 percent schedular rating 
under Diagnostic Code 6351.  

2.  The medical evidence of record does not document current 
manifestation of refractory constitutional symptoms; more 
than intermittent diarrhea episodes; pathological weight 
loss; AIDS-related opportunistic infection or neoplasm; 
secondary diseases afflicting multiple body systems; HIV-
related illness with debility and progressive weight loss; or 
central nervous system abnormality.  

3.  There is some medical evidence that the veteran is 
depressed; however, the record does not adequately support a 
conclusion that a psychiatric disorder is secondarily 
attributable to HIV illness.  

4.  The veteran has chronic fatigue syndrome attributed to 
HIV illness.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
service-connected HIV infection are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6351 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation - HIV Infection

Service connection has long been in effect for HIV infection.  
See February 1990 rating decision, which granted service 
connection and assigned an initial compensable disability 
rating of 10 percent for HIV infection, effective November 
28, 1989.  A rating of 30 percent has been in effect for this 
disability since March 1994.  See November 1994 rating 
decision.  The most recent rating action, and the one from 
which the instant appeal stems, is that issued in July 1998, 
which denied a February 1998 claim seeking a rating higher 
than 30 percent for acquired immune deficiency syndrome 
(AIDS) with HIV-related illness.

Where, as here, service connection has long been in effect, 
and the veteran subsequently seeks an increased rating for 
the service-connected disability, it is the present extent of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Thus, here, the Board considers all 
evidence of record, lay and medical, pertinent to the issue 
of HIV infection consistent with general provisions requiring 
it to consider the whole recorded history (see 38 C.F.R. 
§§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)), but its main focus necessarily is on evidence 
pertaining to the extent of such disability dated near and 
after early 1998, when the veteran filed his increased rating 
claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

HIV-related illness is rated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6351 (2004).  Under Diagnostic Code 6351, a 
noncompensable evaluation is assigned where the illness is 
asymptomatic, following initial diagnosis of HIV infection, 
with or without lymphadenopathy, or has a decreased T4 cell 
count.  A 10 percent evaluation is assigned following 
development of definite medical symptoms, T4 cell count of 
200 or more and less than 500, and on approved medication(s), 
or; with evidence of depression or memory loss with 
employment limitations.  A 30 percent evaluation is assigned 
with recurrent constitutional symptoms, intermittent 
diarrhea, and where the veteran is on approved medication(s), 
or; with minimum rating with T4 cell count less than 200, or 
Hairy Cell Leukoplakia, or Oral Candidiasis.  Refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AIDS-
related opportunistic infection or neoplasm, warrants a 60 
percent evaluation.  AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions, warrants a 100 percent evaluation.  

Note (1) to Diagnostic Code 6351 defines "approved 
medication(s)" to include medications prescribed as part of 
a research protocol at an accredited medical institution.  
Note (2) explains that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable in accordance with the above Code 
criteria.  
 
The veteran reported in his 1998 increased rating claim, 
August 1998 statement, and notice of disagreement, that he 
suffers from "more and frequent illnesses," "constant" 
fatigue, memory loss, and inability to concentrate.  VA 
compensation and pension medical examination (C&P) findings 
as documented in the April 1998 examination report, just two 
months after filing of the claim, and the January 1999 C&P 
report, and VA medical treatment records covering the 
pertinent time period, do not, however, document the presence 
of refractory constitutional symptoms and pathological weight 
loss, or AIDS-related opportunistic infection or neoplasm, so 
as to warrant a 60 percent rating.  

While pertinent medical history, as discussed in both C&P 
reports, reveals prior incidents of, among other things, 
thrush, shingles, candidiasis, and left ear infection, these 
incidents apparently had been resolved by the time the C&P 
examinations were performed.  These problems are discussed as 
pertinent history, but are not documented as current, active 
symptomatology or manifestations associated with HIV-related 
illness.  The veteran denied weight loss; in fact, the 
veteran weighed 164 pounds during the 1999 examination, only 
one pound less than during the 1998 examination.  All T cell 
counts were reportedly in the normal range between 700 and 
800, far above the 200-500 range correlated to a 10 percent 
schedular rating.  See C&P reports.   

What the veteran has or apparently has had, at least during 
the time when the C&P examinations were performed, is AIDS 
with HIV-related illness manifested by episodes of diarrhea 
that reportedly occurs about once or twice every two weeks.  
He also has hairy leukoplakia (lesions were noted lateral and 
dorsal areas of the tongue), as well as lymphadenopathy, and 
the latter has affected in particular the neck and groin 
areas.  See C&P reports.  

It also is noted that, in October 1998, a private physician 
reported that the veteran has an "increased viral load" and 
is experiencing side effects from prescription AIDS anti-
viral medication.  (This evidence apparently prompted the 
scheduling of the second C&P examination in early 1999.)  The 
1999 C&P report explicitly attributes chronic fatigue to AIDS 
as a secondary manifestation thereof, and notes the veteran's 
report of diarrhea episodes of two to three days in duration 
occurring one to two times weekly, with alternating episodes 
of constipation.  He also has night sweats, although rare, 
and slight depression.  He has generalized muscle aches, 
particularly in the legs, and numbness in the hands.  

More recent evidence, in the form of VA HIV outpatient 
treatment records dated from 2002 to December 2004, indicates 
the lack of clinical evidence of symptoms, particularly those 
that could be deemed constitutional symptoms of HIV 
infection.  There is no appreciable weight gain or loss, nor 
fever, nausea, vomiting, rash, malaise, chills, sweats, 
weakness, headaches, fever, headaches, numbness, or insomnia; 
the veteran reported having a good appetite.  They also 
indicate lack of evidence of lympadenopathy, ulcers, lesions, 
or thrush during this time.  Viral suppression is being 
maintained.  No neoplasm is documented.  Nor does the veteran 
have neurological deficit; toward late 2003, the veteran 
denied feeling unhappy, depressed, or anxious, or 
experiencing crying spells or homicidal or suicidal ideation.  
See Note (2) of Diagnostic Code 6351 (requiring consideration 
of central nervous system and psychiatric manifestations 
attributable to HIV illness).  It is noted that these records 
document findings related to all major body systems, and the 
findings do not document specific abnormalities or problems 
associated with exacerbated symptoms of AIDS, HIV infection, 
or other HIV-related illness.  It also is noted that 
diagnoses during this time included asymptomatic HIV, and 
that the veteran reportedly demonstrated "excellent 
virological/immunological response to haart," apparently 
indicating good results obtained from anti-viral medication.        

The Board acknowledges one notation in late 2003 (see VA 
outpatient treatment record) that the veteran suffers from 
depression, as well as other problems apparently unrelated to 
HIV, like rhinitis and bronchitis (the veteran smokes) and 
hypertension.  There is, however, no specific medical finding 
that depression is a secondary manifestation of HIV 
infection.  Rather, the record appears to be a list various 
"active" diagnosed disorders, and thus, the Board finds 
inadequate basis to presume, based upon this evidence, that 
psychiatric problems are attributable to HIV infection, even 
though the Board appreciates the possibility that any major, 
chronic health problem - like HIV illness - conceivably could 
take a toll on a person's psychiatric or emotional well-
being.  This is particularly so because the objective 
evidence - VA treatment records dated between 2002 and 2004 - 
strongly suggest that symptoms of HIV illness have 
stabilized; these records certainly do not support a finding 
that they have worsened, or that that new complications like 
infections or lesions had become manifested.  In fact, the 
same record that documents "depression" also indicates that 
the veteran specifically denied having diarrhea and other 
gastrointestinal symptoms at that time, which, as indicated 
in the Diagnostic Code, seem to be those typically associated 
with HIV illness.  For similar reasons, and because the 
recent evidence documents negative findings for neurological 
deficit, the Board does not find basis for a separate 
evaluation for central nervous system consistent with Note 
(2) of the Code.

The evidence, then, in sum, indicates that, during the 
relevant time period, the veteran's primary symptomatology 
associated with HIV-related illness comprised of intermittent 
diarrhea and constipation, hairy leukoplakia affecting the 
tongue, lymphadenopathy, and chronic fatigue, although other 
symptoms, like rare night sweats and generalized aching, were 
noted and could have been related to HIV illness.  

However, again, it is noted that more recent records, as 
discussed above, indicate that the extent of HIV related 
illness had become stabilized, or, with respect to certain 
symptoms, had become abated.  In this regard, the Board 
attempts to maintain stability of disability evaluations in 
the face of evidence suggesting fluctuating findings, 
consistent with 38 C.F.R. § 3.344(a) (2004), although it is 
worth noting that, here, the evidence of record does not 
suggest that symptoms had reappeared or worsened after the 
end of 2004.  If this were the case, the Board certainly 
would take such evidence into account to determine whether, 
based upon the current record, a higher schedular rating is 
warranted, or whether additional medical examination should 
be performed.  The total disability picture presented by the 
record does not support either a 60 or 100 percent schedular 
rating, as they do not document symptoms like refractory 
constitutional symptoms, recurrent infections, neoplasm, or 
progressive weight loss.   

The Board also has considered other potentially applicable 
rating criteria in of 38 C.F.R. Part 4, particularly other 
Diagnostic Codes in 38 C.F.R. § 4.88b, whether or not raised 
by the veteran and/or his representative, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other Diagnostic Code or other Part 4 
provisions are more closely analogous to the disability at 
issue, or which would permit a higher schedular rating.    

The Board also has considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's ratings 
schedule will apply unless there are exceptional or unusual 
factors that render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In such 
cases, extraschedular evaluation is considered commensurate 
with average earning capacity impairment due solely to 
service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  An extraschedular rating is warranted where the 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.  It has been held that the extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOPGCPREC 6-96.

It is not shown, however, that the veteran's HIV-related 
illness produces marked interference with his employment or 
precipitates frequent hospitalization.  See 38 C.F.R. § 
3.321(b) (2004).  The VA medical treatment records dated in 
and after 2002 and discussed above are those derived from 
regular HIV illness consultations and treatment provided on 
an outpatient basis.  No evidence of record dated in and 
after 1998 suggests that the veteran had to be confined or 
hospitalized due to exacerbated HIV symptoms.  While the 
veteran has complained of, at various times during the 
pertinent period, fatigue, malaise, and inability to 
concentrate, which purportedly have adversely affected his 
job performance, the objective medical evidence, as discussed 
above, tends not to support these contentions.  Again, while 
the Board acknowledges that malaise and fatigue could affect 
ability to concentrate on the job, no medical record 
indicates that the symptoms are so out of the realm of those 
generally associated with HIV illness such that schedular 
criteria would not provide an adequate basis for evaluation 
of this claim.  

As the preponderance of the evidence is against the 
assignment of a higher schedular rating for HIV infection or 
extraschedular consideration, the Board does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an October 2003 letter, the RO 
notified the veteran that, in order to obtain a higher rating 
for HIV illness, the evidence must show that the condition 
has worsened.  It further advised him that, if he provides 
information about the sources of evidence or information 
pertinent to his HIV illness, in particular medical records 
for treatment obtained within the pertinent time period, then 
VA would make reasonable efforts to obtain the records from 
the sources identified, but that he ultimately is responsible 
for substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
any pertinent items himself.  Through the Statement of the 
Case (SOC) and Supplemental SOCs (SSOCs), the RO also 
explained the legal criteria applicable to the claim, and why 
the RO determination remains unfavorable.  

With respect to the fourth element of a VCAA notice, the 
February 2004 SSOC cited 38 C.F.R. § 3.159, which includes a 
provision that the veteran may submit any pertinent evidence 
in his possession.  The RO's March 2005 letter, which is 
substantially similar in content to that sent in 2003, not 
only reinforced prior notification of the first three 
elements of VCAA notice, but also notified the veteran of the 
fourth element, as it said: "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us." 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and was on 
notice throughout the appeal through the pertinent rating 
decision, SOC, SSOCs, and VCAA letters why the claim remains 
denied.  He was told about his and VA's respective claim 
development responsibilities.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the 1998 rating decision 
from which this appeal stems.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  In this case, however, the unfavorable RO decision that 
is the basis of this appeal was already decided - and 
appealed - by the time VCAA was enacted.  The Court 
acknowledged in Pelegrini, at p. 120, that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  Here, the 
veteran has had subsequent content-complying notice.

The Board interprets Pelegrini and discussion therein to mean 
that the intent and purpose of the law are to provide a full 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case and to provide a claimant 
ample time to substantiate the claim.  However, the Court 
recognized that a 
case-by-case evaluation might be warranted at times, such as 
the case here, where VCAA was enacted while the case is in 
appellate status.  The Board has conducted such an evaluation 
here and has determined that adequate notice was provided, as 
set forth above.  The record is not incomplete due to VA 
action or inaction with respect to VCAA notification.  There 
is no reasonable basis to conclude that there is missing, 
material evidence and that fairness to the veteran dictates 
further development.  In this connection, it is noted that 
neither the veteran nor his representative has claimed that 
VA failed to comply with VCAA notice requirements, or that 
the veteran has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, No. 02-1077, slip op., at 33 (U.S. Vet. App. April 
14, 2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The veteran 
reported in February 1998 that he was treated for HIV related 
illness only at the Jacksonville, Florida, VA medical 
facility, and VA treatment records covering the relevant time 
period are in the claims file.  The veteran was given an 
opportunity to testify in connection with this claim, and he 
declined to exercise his right to do so.  The veteran did not 
report the existence of pertinent records in the custody of 
government agencies, such as the Social Security 
Administration, or employers.  Moreover, the Board remanded 
this claim twice during the appeal period, and ordered 
appropriate development - including the scheduling of further 
C&P medical examination - to ensure that due process 
requirements are met, and its remand directives have been 
completed.  The record indicates that two additional C&P 
examinations had been scheduled and that the veteran was 
notified of the examination schedule in advance, but failed 
to appear both times, without explanation as to why.  He was 
previously advised that he himself bears some responsibility 
with respect to C&P examinations by appearing for scheduled 
examinations; he also was notified that failure to appear for 
an examination without good cause could result in denial of 
the claim.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.   


ORDER

An increased disability evaluation for service-connected HIV 
infection, currently evaluated as 30 percent disabling, is 
denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


